Citation Nr: 1737176	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

3.  Entitlement to service connection for loss of vision in the right eye.

4.  Entitlement to service connection for loss of vision in the left eye.

5.  Entitlement to service connection for infertility.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  

8.  Entitlement to special monthly compensation based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	John V. Tucker, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his stepfather


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1989 to January 1993, with service in the Southwest Asia Theater of Operations between December 1990 and June 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from         a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his stepfather presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105 (e) (West 2014).

The Board recognizes that the Veteran's attorney has attempted to raise the issue    of entitlement to service connection for tinnitus.  See e.g., November 2016 hearing transcript.  The Veteran and his attorney are advised that a claim for benefits received on or after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The reopened claim for service connection for PTSD; the claims for service connection for infertility and sleep apnea; the claim for an initial compensable rating for bilateral hearing loss; and the claim for entitlement to special monthly compensation based on the loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his    claim concerning service connection for a skin disorder and his claims for service connection for vision loss in the right and left eyes.

2.  In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

3.  Some of the evidence received since the December 2002 final denial is new     and relates to an unestablished fact necessary to substantiate the claim for PTSD.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder have been met.  38 U.S.C.A.      § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for loss of vision in the right eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for loss of vision in the left eye have been met.    38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim to reopen to establish service connection for a skin disorder and the claims for service connection for vision loss in the right and left eyes.  See hearing transcript.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does       not have jurisdiction to review the appeals concerning these claims and they are dismissed. 

Whether new and material evidence has been received to reopen a claim for 
service connection for PTSD

The Veteran's claim for service connection for PTSD was initially denied by way of a December 2002 rating decision.  The Veteran did not appeal that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed a reopen his claim for service connection for PTSD in September 2008.  The RO confirmed and continued the previous denial of the claim in the May 2010 rating decision that is the subject of this appeal.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the denial of service connection for PTSD in the December 2002 final rating decision was due to the absence of evidence the claimed condition existed.  Evidence added to the record since the December 2002 rating decision includes VA treatment records indicating that the Veteran has been assessed with PTSD.  This evidence is new, as it was not previously submitted to agency decision makers.  It    is also considered material, as it raises a reasonable possibility of substantiating     the claim.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for PTSD is reopened.  See Shade, 24 Vet. App. 110.  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder is dismissed.

The issue of entitlement to service connection for loss of vision in the right eye is dismissed.

The issue of entitlement to service connection for loss of vision in the left eye is dismissed.

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to that extent only, the appeal is granted.



REMAND

Additional development is needed before the Board can adjudicate any of the claims remaining on appeal.

The Veteran has reported receiving treatment from the VA facility in Northport since 1999.  Records from this facility have been obtained, but the earliest record   of treatment is dated in 2001.  Any outstanding records from this facility must be requested on remand.  

Treatment records from the VA Medical Center (VAMC) in Tampa were last obtained in December 2008.  Although the Veteran's attorney has submitted   records that are dated after December 2008, they do not appear to comprise the Veteran's complete record.  For the sake of completeness, the Veteran's records from the Tampa VAMC dated since December 2008 should be obtained on remand.  

The Veteran appears to have undergone a private sleep study in approximately  2009 or 2010.  This record has not been associated with the electronic record.  On remand, the Veteran should be asked to identify the facility that conducted the sleep study so that VA can make arrangements to obtain it or to submit a copy of the report himself.

The Veteran's bilateral hearing loss was last evaluated in 2009, in conjunction with his claim for service connection.  Given the large passage of time and the Veteran's testimony that his hearing acuity had worsened, a contemporaneous examination     is needed.  VA examinations are also needed for the reopened claim for service connection for PTSD and the claims for service connection for sleep apnea and infertility.  The Board notes that although some VA treatment records contain an assessment of PTSD, others indicate that the Veteran did not meet the diagnostic criteria for a diagnosis, but that he has other Axis I diagnoses of record.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA facility in Northport dated between 1999 and 2001.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Tampa VAMC dated since December 2008.  

3.  Ask the Veteran to submit a copy of the sleep study report from 2008 or 2009, or to fully complete an authorization form identifying the private facility that conducted his sleep study so that such report can be requested by the AOJ.  If requested records cannot be obtained, the Veteran should be notified of such.

4.  Schedule the Veteran for a VA PTSD examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should identify all psychiatric disorders found to be present.  If PTSD is diagnosed, the examiner must identify the stressor(s) upon which the diagnosis is based.

For other psychiatric disorders diagnosed on examination (other than personality disorders), the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such psychiatric disorder had its onset during active duty or is related to such service.  The examiner must provide a rationale for the conclusions reached.

5.  Schedule the Veteran for a VA urology examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.   

Following examination of the Veteran and review of the claims file, the examiner should indicate whether the Veteran is infertile and provide an opinion regarding whether it is at least as likely as not (i.e., probability      of 50 percent or greater) that such infertility had its    onset during active duty or is related to such service, to include the Veteran's claim that environmental hazards he was exposed to in Iraq caused his infertility.  The examiner must provide a rationale for the conclusions reached.

6.  Schedule the Veteran for a VA sleep apnea examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed sleep apnea had its onset during active duty or is related to such service.  The examiner must provide a rationale for the conclusions reached.

7.  Schedule the Veteran for a VA audiology examination to assess the current severity of his    service-connected bilateral hearing loss. All indicated tests should be conducted and the results reported.   

8.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his attorney should be furnished a supplemental statement      of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


